          Case 4:20-cv-01232-KGB Document 4 Filed 10/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GARY LEON WEBSTER                                                                     PLAINTIFF
ADC #114018

v.                               Case No. 4:20-cv-01232-KGB

DOE, Regional Director,                                                             DEFENDANT
Department of Veteran Affairs

                                             ORDER

       Before the Court is plaintiff Gary Leon Webster’s motion to proceed in forma pauperis

(Dkt. No. 1).    Mr. Webster, an individual incarcerated at the Tucker Unit of the Arkansas

Department of Correction, filed a pro se complaint on October 14, 2020, alleging than an unnamed

Regional Director of the Department of Veteran Affairs violated his federally protected rights.

(Dkt. No. 2).

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on three 3 or more prior occasions, while incarcerated or

detained in any facility, brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

U.S.C. § 1915(g). Prior to filing this lawsuit on October 14, 2020, Mr. Webster filed at least three

actions that were dismissed for failing to state a claim upon which relief may be granted. See

Webster v. Does, 3:19-CV-59-DPM (E.D. Ark.); Webster v. Pigg, 3:19-CV-60-DPM (E.D. Ark.);

Webster v. Day Inn Motels, Inc., et al., 3:19-CV-78-DPM (E.D. Ark.). Nevertheless, Mr. Webster

may proceed in forma pauperis if he falls under the “imminent danger” exception to the three

strikes rule. See 28 U.S.C. § 1915(g) (providing that three strikers should be granted permission

to proceed in forma pauperis if they are “under imminent danger of serious physical injury”);
             Case 4:20-cv-01232-KGB Document 4 Filed 10/21/20 Page 2 of 3




Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (explaining that the exception applies only

if the prisoner is in imminent danger “at the time of filing” and that “[a]llegations that the prisoner

has faced imminent danger in the past are insufficient”).

        Mr. Webster sued the unnamed defendant in his official capacity only (Dkt. No. 2, at 2).

According to Mr. Webster, he filed a claim for disability (Id., at 4). On August 3, 2020, he received

“a decision rendered” but also received two letters “stating that the Department was still working

on [his] claim” (Id., at 5). Mr. Webster “contends that the breach of protocol may have been

intentional” (Id.). Based on the allegations in Mr. Webster’s complaint, he was not in imminent

danger at the time he filed his complaint. Accordingly, the imminent danger exception does not

apply. Dilworth, 147 F.3d at 717. This case will be dismissed due to Mr. Webster’s failure to pay

the filing fee. Mr. Webster will have thirty (30) days to reopen this case by paying the $4001 filing

fee in full.

        It is therefore ordered that:

        1.      Mr. Webster’s motion to proceed in forma pauperis (Dkt. No. 1) is denied.

        2.      Mr. Webster’s complaint is dismissed without prejudice.

        3.      Mr. Webster has thirty (30) days from the date of this order in which to reopen this

                case by paying the $400 filing fee in full.

        4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

                appeal from this Order or the accompanying Judgment would not be taken in good

                faith.




        1
         Effective May 1, 2013, the cost for filing a new civil case is $400 which includes a $50
administrative fee that does not apply to persons granted in forma pauperis status under 28 U.S.C.
§ 1915.


                                                  2
  Case 4:20-cv-01232-KGB Document 4 Filed 10/21/20 Page 3 of 3




So ordered this 21st day of October, 2020.



                                             ___________________________
                                             Kristine G. Baker
                                              United States District Judge




                                        3
